Opinion issued August 22, 2002  








In The
Court of Appeals
For The
First District of Texas



NO. 01-01-00735-CR



ELAK BAZY, SR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 272nd District Court
Brazos County, Texas
Trial Court Cause No. 26,437-272



O P I N I O N

 Appellant, Elak Bazy, pled guilty, under a plea-bargain agreement, to the
offense of aggravated assault. Purusant to that agreement, the trial judge assessed
punishment at 10 years in prison, probated for six years.  The State later moved to
revoke appellant's community supervision.  Appellant pled true to the State's
allegations, and the trial court revoked appellant's community supervision and
assessed punishment at nine years in prison.
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The
brief meets the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record and
stating why there are no arguable grounds of error on appeal.  See Gainous v. State,
436 S.W.2d 137, 138 (Tex. Crim. App. 1969).  Counsel certifies that the brief and a
copy of the record were delivered to appellant, who was advised he had a right to file
a pro se response.  Thirty days have passed, and appellant has not filed a pro se
response.
	We have reviewed the record and counsel's brief.  We agree that there are no
arguable grounds for appeal.
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw.  See Stephens v. State, 35 S.W.3d 770,771 (Tex. App.--Houston [1st Dist.]
2000, no pet.).  
PER CURIAM

Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.4.